 



Exhibit 10.1
PROQUEST COMPANY
WAIVER
Re:
Note Purchase Agreement Dated as of October 1, 2002
and
Note Purchase Agreement Dated as of January 31, 2005
and
Credit Agreement dated as of January 31, 2005
and
Credit Agreement dated as of May 2, 2006
and
Waiver and Omnibus Amendment Agreement dated as of May 2, 2006
Dated as of October 20, 2006
ProQuest Company
777 Eisenhower Parkway
Ann Arbor, MI 48106
Ladies and Gentlemen:
     Reference is made to (a) that certain Credit Agreement dated as of
January 31, 2005 (as amended, restated or otherwise modified prior to the date
hereof and as amended or otherwise modified from time to time in accordance with
the terms thereof, the “2005 Credit Agreement”) among ProQuest Company, a
Delaware corporation (the “Company”), the financial institutions that are or may
from time to time become parties thereto (together with their respective
successors and assigns, the “Bank Lenders”) and LaSalle Bank Midwest National
Association, f/k/a Standard Federal Bank, N.A., as administrative agent for the
Bank Lenders (in such capacity, the “Bank Agent”, and in its capacity as
collateral agent for the Bank Lenders, the Noteholders and the 2006 Lenders
under the Intercreditor Agreement, together with its successors and assigns in
such capacity, the “Collateral Agent”), (ii) that certain Note Purchase
Agreement dated as of October 1, 2002, between the Company and the respective
purchasers which are a party thereto, as amended by that certain First Amendment
to Note Purchase Agreement dated as of January 31, 2005 (as amended, restated or
otherwise modified prior to the date hereof and as amended or otherwise modified
from time to time in accordance with the terms thereof, the “2002 Note Purchase
Agreement”), (iii) that certain Note Purchase Agreement dated as of January 31,
2005 (as amended, restated or otherwise modified prior to the date hereof and as
amended or otherwise modified from time to time in accordance with the terms
thereof, the “2005 Note Purchase Agreement” and together with the 2002 Note
Purchase Agreement, collectively, the “Note Purchase Agreements”), between the
Company and the respective purchasers which are a party thereto, (iv) that
certain Credit Agreement dated as of May 2, 2006 (as amended or otherwise
modified from time to time in accordance with the terms thereof, the “2006
Credit Agreement”), among the Company, the institutions that are or may

 



--------------------------------------------------------------------------------



 



from time to time become parties thereto (together with their respective
successors and assigns, the “2006 Lenders”), and ING Investment Management, LLC,
as administrative agent for the 2006 Lenders, and (v) the Waiver and Omnibus
Amendment Agreement dated as of May 2, 2006 (the “Waiver and Omnibus Amendment
Agreement”) among the Company, the Subsidiary Guarantors, the Collateral Agent,
the Bank Lenders, the Noteholders, and the 2006 Lenders (such parties, other
than the Company and the Subsidiary Guarantors, collectively, the “Creditor
Parties”). All capitalized terms used herein that are not otherwise defined
herein have the meanings given to such terms in the Waiver and Omnibus Amendment
Agreement.
     The Company has advised the Creditor Parties that the Company desires to
sell all of the stock of its Subsidiary, ProQuest Business Solutions Inc., on
terms and conditions substantially the same as those set forth in the form of
[Stock and Asset Purchase Agreement (the “Draft Stock Purchase Agreement”)
attached as Exhibit A to this Waiver (the “Sale”)], and the Company has
requested that the Required Creditor Group waive the provisions of
Sections 2.1(c) of the covenants set forth on Exhibit E to the Waiver and
Omnibus Amendment Agreement, which are pursuant to the terms thereof
incorporated into each of the Note Purchase Agreements and Credit Agreements, to
the extent necessary (but only to the extent necessary) to permit the Company
(a) to enter into an agreement substantially on the terms and conditions set
forth in the Draft Stock Purchase Agreement (the “Execution Waiver”), and (b) to
consummate such Sale (the “Consummation Waiver”).
     Upon execution of this Waiver by the Company and by Noteholders
constituting the Required Greater Noteholder Group and Bank Lenders constituting
the Required Bank Lenders, which together will constitute the Required Creditor
Group, (a) the Execution Waiver is granted, and (b) conditioned on satisfaction
of the Waiver Conditions, the Consummation Waiver is granted. As used herein,
the “Waiver Conditions” means that (i) the Sale is consummated on or before
December 31, 2006, (ii) all of the Proceeds from the Sale other than the
Permitted Deductions shall be paid by the purchaser directly to the Collateral
Agent, by wire transfer of immediately available funds in accordance with wire
transfer instructions to be provided by the Collateral Agent for such purpose,
for allocation, application and distribution as Secured Obligation Distributions
in accordance with the terms of the Intercreditor Agreement and (iii) an
amendment to the Waiver and Omnibus Amendment Agreement is executed by the
Company, the Subsidiary Guarantors and the Creditor Parties in accordance with
the terms of the commitment letter with respect to such amendment, dated as of
the date hereof. As used herein, the “Permitted Deductions” means the categories
of expenses of sale and other payments to be made by the Company that are listed
on Schedule A attached to this Waiver in amounts that do not exceed, with
respect to each such category, the lesser of (x) the actual expenses for such
category that have been documented to the satisfaction of the Required Greater
Noteholder Group and the Required Bank Lenders, and (y) the respective maximum
amounts for such category that are listed on Schedule A attached to this Waiver,
but not any other categories of expenses or payments.
     Whether or not this Waiver is approved by the Required Creditor Group and
thereby takes effect, the Company agrees to pay on the date hereof all
reasonable out-of-pocket expenses of the Noteholders and Bank Lenders in
connection with the preparation, negotiation, execution and delivery of this
Waiver (the “Noteholder and Bank Lender Expenses”), including, but not

2



--------------------------------------------------------------------------------



 



limited to, the reasonable fees and disbursements of the Noteholders’ Special
Counsel, Bingham McCutchen LLP, and the Bank Lenders’ special counsel, Dickinson
Wright PLLC.
     Except to the extent expressly provided herein, the execution, delivery and
effectiveness of this Waiver shall not be deemed (i) to operate as a waiver of
any right, power or remedy of any of the Creditor Parties under the Note
Purchase Agreements, the Credit Agreements, the Waiver and Omnibus Amendment
Agreement, or any other agreement or instrument, or constitute a waiver of any
provision thereunder, (ii) except to the limited extent set forth herein, to
operate as a waiver of the covenants set forth in Section 2.1 of Exhibit E to
the Waiver and Omnibus Amendment Agreement (as incorporated into the Note
Purchase Agreements and Credit Agreements), or (iii) to prejudice any rights
which any of the Creditor Parties now have or may have in the future under or in
connection with the Note Purchase Agreements, the Credit Agreements, the Waiver
and Omnibus Amendment Agreement, or any other documents or instruments referred
to therein or executed in connection therewith. All terms and conditions of the
Note Purchase Agreements, the Credit Agreements, and the Waiver and Omnibus
Amendment Agreement shall remain unchanged and in full force and effect, except
as, and to the extent, set forth in this Waiver.
     To induce the Noteholders and Bank Lenders to enter into this Waiver, the
Company represents and warrants to the Noteholders and Bank Lenders, on and as
of the date this Waiver takes effect, that (a) no Default or Event of Default
has occurred and is continuing, and (b) no Default or Event of Default will
occur by virtue of the Company’s consummating the Sale and performing its
obligations in connection therewith.
     This Waiver and all acceptances hereof may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument. A facsimile or other electronic transmission of an executed
counterpart of this Waiver shall have the same effect as the original executed
counterpart.
     THIS WAIVER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK,
EXCLUDING ANY CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE
     If you are in agreement with the foregoing, please sign the form of
acceptance on the enclosed counterpart of this Waiver and return the same to us
in care of the Noteholders’ Special Counsel, One State Street, Hartford,
Connecticut 06103, Attention: Daniel Papermaster (Facsimile: (860-240-2800).
Upon (a) the execution and delivery to Noteholders’ Special Counsel on or before
October 20, 2006 of this Waiver by the Company and the Required Credit Group,
and (b) payment by the Company of the Noteholder and Bank Lender Expenses, the
waiver set forth herein shall be deemed to be effective.
[Remainder of page intentionally left blank. Next page is signature page.]

3



--------------------------------------------------------------------------------



 



Very truly yours,
LASALLE BANK MIDWEST NATIONAL ASSOCIATION,
as Bank Agent, as Collateral Agent and as a Bank Lender

         
By:
  /s/ Ronald R. Valentine    
Name:
 
Ronald R. Valentine
   
Title:
  First Vice President    

HARRIS N.A.

         
By:
  /s/ Lana Powers    
Name:
 
Lana Powers
   
Title:
  Vice President    

BANK OF AMERICA, N.A.

         
By:
  /s/ John W. Woodiel III    
Name:
 
John W. Woodiel III
   
Title:
  Senior Vice President    

NATIONAL CITY BANK OF THE MIDWEST

         
By:
  /s/ Robert A. Henry    
Name:
 
Robert A. Henry
   
Title:
  Vice President    

LLOYDS TSB BANK PLC

         
By:
  /s/ S.J. Taylor    
Name:
 
S.J. Taylor 
   
Title:
  SVP & CCO     

U.S. BANK NATIONAL ASSOCIATION

         
By:
  /s/ Joseph L. Svehla     
Name:
 
Joseph L. Svehla 
   
Title:
  Vice President     

ALLIED IRISH BANKS PLC

         
By:
  /s/ Shreya Shah     
Name:
 
Shreya Shah 
   
Title:
  Vice President      
By:
  /s/ Margaret Brennan     
Name:
 
Margaret Brennan 
   
Title:
  Senior Vice President    

[Signature Page to October, 2006 Proquest PBS Waiver ]

 



--------------------------------------------------------------------------------



 



VAN KAMPEN SENIOR LOAN FUND
By: Van Kampen Asset Management

         
By:
  /s/ Christina Jamieson     
Name:
 
Christina Jamieson 
   
Title:
  Executive Director    

VAN KAMPEN SENIOR INCOME TRUST
By: Van Kampen Asset Management

         
By:
  /s/ Christina Jamieson     
Name:
 
Christina Jamieson 
   
Title:
  Executive Director     

CREDIT SUISSE INTERNATIONAL

         
By:
  /s/ Irina    
Name:
 
Irina
   
Title:
  Vice President    

         
By:
  /s/ Allison Wilkinson     
Name:
 
Allison Wilkinson 
   
Title:
  Assistant Vice President Operations     

FERNWOOD FOUNDATION FUND LLC
By: Intermarket Corporation

         
By:
  /s/ David B. Forer     
Name:
 
David B. Forer 
   
Title:
  Managing Director     

FERNWOOD ASSOCIATES LLC
By: Intermarket Corporation

         
By:
  /s/ David B. Forer     
Name:
 
David B. Forer 
   
Title:
  Managing Director     

FERNWOOD RESTRUCTURINGS LTD.

         
By:
  /s/ David B. Forer     
Name:
 
David B. Forer 
   
Title:
  Director     

[Signature Page to October, 2006 Proquest PBS Waiver ]

 



--------------------------------------------------------------------------------



 



FIFTH THIRD BANK, EASTERN MICHIGAN

         
By:
  /s/ Thomas J. Fischer     
Name:
 
Thomas J. Fischer 
   
Title:
  Vice President     

ING INVESTMENT MANAGEMENT LLC,
as Administrative Agent for the 2006 Lenders

         
By:
  /s/ Gregory R. Addicks     
Name:
 
Gregory R. Addicks 
   
Title:
  Vice President     

         
By:
  /s/ Christopher P. Lyons     
Name:
 
Christopher P. Lyons 
   
Title:
  Senior Vice President     

RELIASTAR LIFE INSURANCE COMPANY
ING LIFE INSURANCE AND ANNUITY COMPANY
By: ING Investment Management LLC, as Agent

         
By:
  /s/ Gregory R. Addicks     
Name:
 
Gregory R. Addicks 
   
Title:
  Vice President     

         
By:
  /s/ Christopher P. Lyons     
Name:
 
Christopher P. Lyons 
   
Title:
  Senior Vice President     

METROPOLITAN LIFE INSURANCE COMPANY

         
By:
  /s/ C. Scott Inglis     
Name:
 
C. Scott Inglis 
   
Title:
  Managing Director     

METROPOLITAN TOWER LIFE INSURANCE COMPANY
By: Metropolitan Life Insurance Company, its Investment Manager

         
By:
  /s/ C. Scott Inglis     
Name:
 
C. Scott Inglis 
   
Title:
  Vice President     

[Signature Page to October, 2006 Proquest PBS Waiver ]

 



--------------------------------------------------------------------------------



 



METLIFE INVESTORS INSURANCE COMPANY
By: Metropolitan Life Insurance Company, its Investment Manager

         
By:
  /s/ C. Scott Inglis     
Name:
 
C. Scott Inglis 
   
Title:
  Managing Director     

METLIFE INSURANCE COMPANY OF CONNECTICUT

         
By:
  /s/ C. Scott Inglis     
Name:
 
C. Scott Inglis 
   
Title:
  Vice President     

JOHN HANCOCK LIFE INSURANCE COMPANY

         
By:
  /s/ Michael J. Tiberii     
Name:
 
Michael J. Tiberii 
   
Title:
  Director     

JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY

         
By:
  /s/ Michael J. Tiberii     
Name:
 
Michael J. Tiberii 
   
Title:
  Authorized Signatory     

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

         
By:
  /s/ Michael J. Tiberii     
Name:
 
Michael J. Tiberii 
   
Title:
  Authorized Signatory     

MANULIFE INSURANCE COMPANY

         
By:
  /s/ Michael J. Tiberii     
Name:
 
Michael J. Tiberii 
   
Title:
  Authorized Signatory     

JOHN HANCOCK INSURANCE COMPANY OF VERMONT

         
By:
  /s/ Michael J. Tiberii     
Name:
 
Michael J. Tiberii 
   
Title:
  Authorized Signatory     

[Signature Page to October, 2006 Proquest PBS Waiver ]

 



--------------------------------------------------------------------------------



 



PRINCIPAL LIFE INSURANCE COMPANY
By: Principal Global Investors, LLC, a Delaware limited liability company,
       its authorized signatory

         
By:
  /s/ Joellen J. Watts     
Name:
 
Joellen J. Watts 
   
Title:
  Counsel     

         
By:
  /s/ Debra Svoboda EPP     
Name:
 
Debra Svoboda EPP 
   
Title:
  Counsel     

RGA REINSURANCE COMPANY
By: Principal Global Investors, LLC, a Delaware limited liability company,
       its authorized signatory

         
By:
  /s/ Joellen J. Watts     
Name:
 
Joellen J. Watts 
   
Title:
  Counsel     

         
By:
  /s/ Debra Svoboda EPP     
Name:
 
Debra Svoboda EPP 
   
Title:
  Counsel     

AVIVA LIFE INSURANCE COMPANY
By: Principal Global Investors, LLC, a Delaware limited liability company,
       its authorized signatory

         
By:
  /s/ Joellen J. Watts     
Name:
 
Joellen J. Watts 
   
Title:
  Counsel     

         
By:
  /s/ Debra Svoboda EPP     
Name:
 
Debra Svoboda EPP 
   
Title:
  Counsel     

COMERICA BANK & TRUST, NATIONAL ASSOCIATION,
Trustee to the Trust created by Trust Agreement dated October 1, 2002

         
By:
  /s/ Celeste Ludwig     
Name:
 
Celeste Ludwig 
   
Title:
  AVP - Trust Administrator     

[Signature Page to October, 2006 Proquest PBS Waiver ]

 



--------------------------------------------------------------------------------



 



IDS LIFE INSURANCE COMPANY

         
By:
  /s/ Thomas W. Murphy     
Name:
 
Thomas W. Murphy 
   
Title:
  Vice President - Investments     

IDS LIFE INSURANCE COMPANY OF NEW YORK

         
By:
  /s/ Thomas W. Murphy     
Name:
 
Thomas W. Murphy 
   
Title:
  Vice President - Investments     

CONNECTICUT GENERAL LIFE INSURANCE COMPANY
By: CIGNA Investments, Inc. (authorized agent)

         
By:
  /s/ Lori E. Hopkins     
Name:
 
Lori E. Hopkins 
   
Title:
  Vice President     

LIFE INSURANCE COMPANY OF NORTH AMERICA
By: CIGNA Investments, Inc. (authorized agent)

         
By:
  /s/ Lori E. Hopkins     
Name:
 
Lori E. Hopkins 
   
Title:
  Vice President     

BANC OF AMERICA SECURITIES LLC

         
By:
  /s/ Jonathan M. Barnes     
Name:
 
Jonathan M. Barnes 
   
Title:
  Vice President     

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

         
By:
  /s/ Thomas M. Donohue     
Name:
 
Thomas M. Donohue 
   
Title:
  Managing Director     

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

         
By:
  /s/ Thomas M. Donohue     
Name:
 
Thomas M. Donohue 
   
Title:
  Managing Director     

[Signature Page to October, 2006 Proquest PBS Waiver ]

 



--------------------------------------------------------------------------------



 



TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

         
By:
  /s/ Roi G. Chandy     
Name:
 
Roi G. Chandy 
   
Title:
  Director     

PACIFIC LIFE INSURANCE COMPANY
(Nominee: Mac & Co.)

         
By:
  /s/ Bernard J. Dougherty     
Name:
 
Bernard J. Dougherty 
   
Title:
  Assistant Vice President     

         
By:
  /s/ Cathy Schwartz     
Name:
 
Cathy Schwartz 
   
Title:
  Assistant Secretary     

REASSURE AMERICA LIFE INSURANCE COMPANY
By: Swiss Re Asset Management (Americas) Inc.

         
By:
  /s/ John H. DeMallie     
Name:
 
John H. DeMallie 
   
Title:
  Vice President     

SWISS RE LIFE & HEALTH AMERICA INC.
By: Swiss Re Asset Management (Americas) Inc.

         
By:
  /s/ John H. DeMallie     
Name:
 
John H. DeMallie 
   
Title:
  Vice President     

FORT DEARBORN LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.

         
By:
  /s/ Thomas B. Houghton     
Name:
 
Thomas B. Houghton 
   
Title:
  Vice President     

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
By: Advantus Capital Management, Inc.

         
By:
  /s/ Thomas B. Houghton     
Name:
 
Thomas B. Houghton 
   
Title:
  Vice President     

[Signature Page to October, 2006 Proquest PBS Waiver ]

 



--------------------------------------------------------------------------------



 



THE OHIO CASUALTY INSURANCE COMPANY

         
By:
  /s/ Paul Gerard     
Name:
 
Paul Gerard 
   
Title:
  Senior Vice President     

SECURITY FINANCIAL LIFE INSURANCE CO.

         
By:
  /s/ Victor Weber     
Name:
 
Victor Weber 
   
Title:
  Senior Director - Investments     

NATIONAL BENEFIT LIFE INSURANCE COMPANY
By: Conning Asset Management Company, its Investment Manager

         
By:
  /s/ Robert M. Mills     
Name:
 
Robert M. Mills 
   
Title:
  Senior Vice President     

PRIMERICA LIFE INSURANCE COMPANY
By: Conning Asset Management Company, its Investment Manager

         
By:
  /s/ Robert M. Mills     
Name:
 
Robert M. Mills 
   
Title:
  Senior Vice President     

Accepted and Agreed:
PROQUEST COMPANY

         
By:
  /s/ Richard Surratt     
Name:
 
Richard Surratt 
   
Title:
  Senior Vice President and CFO     

[Signature Page to October, 2006 Proquest PBS Waiver ]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
LIST OF PERMITTED DEDUCTIONS

                              Maximum Amount Permitted to be   Category  
included in Permitted Deductions     1.    
Investment banker fees
  $ 7,500,000          
 
          2.    
Transaction costs (legal and other closing fees)
  $ 4,000,000          
 
          3.    
Transfer to I&L UK to cover existing overdrafts and required working capital
  $ 8,000,000          
 
          4.    
Amounts to resolve UK pension issues
  $ 5,600,000          
 
          5.    
Retirement benefit plan obligation to PBS employees
  $ 3,100,000          
 
          6.    
PBS annual bonus
  $ 2,500,000          
 
          7.    
Quarterly sales bonuses
  $ 300,000          
 
          8.    
Transaction sales incentives bonuses
  $ 1,500,000          
 
             
 
           
Total
  $ 32,500,000  

Schedule A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF STOCK AND ASSET PURCHASE AGREEMENT]
Attached.
Schedule A-1

 